— In a medical malpractice action, the defendants County of Nassau and certain medical personnel appeal from so much of an order of the Supreme Court, Nassau County (Oppido, J.), dated February 1, 1983, as denied their motion to dismiss the complaint on the ground that plaintiffs failed to properly answer their interrogatories. Order modified by granting the appellants’ motion to the extent that the plaintiffs shall serve supplemental answers to appellants’ interrogatories Nos. 6 and 9 through 18 if and when they obtain the necessary information to prepare a response thereto, and in any event, not later than 30 days after completion of discovery. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. We agree with Special Term that in averring a lack of personal knowledge of appellants’ alleged departure from good and accepted medical practice, plaintiffs have offered valid and adequate responses to interrogatories Nos. 6 and 9 through 18. We conclude, however, that plaintiffs should be required to provide information relative to these interrogatories if and when they obtain it (see Blessin v Greenberg, 89 AD2d 862; Kincaid v Sears, Roebuck & Co., 79 AD2d 1094; Patterson v Jewish Hosp. & Med. Center, 94 Mise 2d 680, affd 65 AD2d 553). We have considered the other contentions raised on appeal and find them to be without merit. Titone, J. P., Gibbons, O’Connor and Rubin, JJ., concur.